Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 13, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142834                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  FRANK DEBEUL,                                                                                                      Justices
           Plaintiff-Appellee,
  v                                                                SC: 142834
                                                                   COA: 296094
                                                                   Oakland CC: 2008-094349-NO
  BARTON MALOW COMPANY,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 15, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 13, 2011                       _________________________________________
           0706                                                               Clerk